SUB-ITEM 77C:SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On February 11, 2014, a Special Meeting of Shareholders of the Williamsburg Investment Trust (the “Trust”) was held for the purpose of voting on the following Proposals: Proposal Applicable Funds 1. To elect seven nominees to serve on the Board of Trustees of the Trust John P. Ackerly, IV John T. Bruce Robert S. Harris J. Finley Lee, Jr. Richard L. Morrill Harris V. Morrissette Elizabeth W. Robertson All Williamsburg Funds 2. To approve the reclassification of the Davenport Equity Opportunities Fund from a “diversified” to a “non-diversified” fund Davenport Equity Opportunities Fund 3. To replace the fundamental investment limitations of the Davenport Funds, The Government Street Funds and The Jamestown Funds with new updated fundamental investment limitations and to eliminate certainfundamental limitations that are not required: The Davenport Funds, The Government Street Funds The Jamestown Funds 3a(i). To amend the fundamental investment limitation with respect to borrowing money 3a(ii). To amend the fundamental investment limitation with respect to issuing senior securities 3b. To amend the fundamental investment limitation with respect to purchasing and selling commodities and put and call options 3c. To amend the fundamental investment limitation with respect to concentrating investments in a particular industry or group of industries 3d. To amend the fundamental investment limitation with respect to investing in real estate and oil, gas or other mineral exploration or development programs 3e. To amend the fundamental investment limitation with respect to underwriting securities 3f. To amend the fundamental investment limitation with respect to loans 3g. To eliminate the fundamental investment limitation with respect to purchasing shares of other investment companies 3h. To eliminate the fundamental investment limitation with respect to amounts invested in one issuer 3i. To eliminate the fundamental investment limitation with respect to acquiring foreign securities 3j. To eliminate outdated fundamental investment limitations not required by law Shareholders voted to approve (1) the election of the seven nominees to serve on the Board of Trustees of the Trust, (2) the reclassification of the Davenport Equity Opportunities Fund from a “diversified” to a “non-diversified” fund and (3) the replacement of the fundamental investment limitations of the Davenport Equity Opportunities Fund, The Government Street Funds and The Jamestown Funds and to eliminate certain investment limitations that are not required. Proposal 1: To elect seven nominees to serve on the Board of Trustees of the Trust: (All Williamsburg Funds) Number of Shares Nominee For Against Abstain Broker Non-Votes For Votes as % of Shares Voted John P. Ackerly, IV 99.501% John T. Bruce 99.491% Robert S. Harris 99.479% J. Finley Lee, Jr. 99.479% Richard L. Morrill 99.479% Harris V. Morrissette 99.501% Elizabeth W. Robertson 99.483% Proposal 2: To approve the reclassification of the Davenport Equity Opportunities Fund from a “diversified” to a “non-diversified” fund. Number of Shares For Against Abstain Broker Non-Votes For Votes as % of Shares Voted 96.847% Proposal 3: To replace the fundamental investment limitations of the Davenport Funds, The Government Street Funds and The Jamestown Funds with new updated fundamental investment limitations and to eliminate certain fundamental limitations that are not required. The number of shares of the Davenport Core Fund and Davenport Value & Income Fund represented by proxy did not meet the required percentage to achieve a quorum, therefore, no business was conducted by those funds with regards to Proposal 3 and the fundamental investment limitations of the Davenport Core Fund and the Davenport Value & Income Fund remain unchanged. Number of Shares For Against Abstain Broker Non-Votes For Votes as % of Shares Voted 3(a)(i).Borrowing money Alabama Tax Free Bond Fund 91.252% Davenport Equity Opportunities Fund 96.367% Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.094% Jamestown Balanced Fund 96.328% Jamestown Equity Fund 80.047% Jamestown Tax Exempt Virginia Fund 92.728% 3(a)(ii). Issuing senior securities Alabama Tax Free Bond Fund 91.252% Davenport Equity Opportunities Fund 96.471% Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.129% Jamestown Balanced Fund 95.352% Jamestown Equity Fund 80.837% Jamestown Tax Exempt Virginia Fund 92.728% 3(b). Purchasing and selling commodities and put and call options Alabama Tax Free Bond Fund 91.377% Davenport Equity Opportunities Fund 96.227% Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.129% Jamestown Balanced Fund 93.240% Jamestown Equity Fund 80.447% Jamestown Tax Exempt Virginia Fund 92.728% Number of Shares For Against Abstain Broker Non-Votes For Votes as % of Shares Voted 3(c).Concentrating investments in a particular industry or group of industries Davenport Equity Opportunities Fund 96.456% Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.129% Jamestown Balanced Fund 95.260% Jamestown Equity Fund 80.809% 3(d).Investing in real estate and oil, gas or other mineral exploration or development programs Alabama Tax Free Bond Fund 91.252% Davenport Equity Opportunities Fund 96.956% Government Street Equity Fund 87.192% Government Street Mid-Cap Fund 96.161% Jamestown Balanced Fund 93.310% Jamestown Equity Fund 80.408% Jamestown Tax Exempt Virginia Fund 92.728% 3(e).Underwriting securities Alabama Tax Free Bond Fund 91.377% Davenport Equity Opportunities Fund 96.295% Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.129% Jamestown Balanced Fund 95.352% Jamestown Equity Fund 80.837% Jamestown Tax Exempt Virginia Fund 92.728% 3(f).Loans Alabama Tax Free Bond Fund 91.377% Davenport Equity Opportunities Fund 96.021% Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.129% Jamestown Balanced Fund 93.240% Jamestown Equity Fund 80.380% Jamestown Tax Exempt Virginia Fund 92.728% Number of Shares For Against Abstain Broker Non-Votes For Votes as % of Shares Voted 3(g).Purchasing shares of other investment companies Jamestown Balanced Fund 93.310% Jamestown Equity Fund 80.408% 3(h).Amounts invested in one issuer Alabama Tax Free Bond Fund 91.377% Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.129% Jamestown Balanced Fund 95.260% Jamestown Equity Fund 80.809% Jamestown Tax Exempt Virginia Fund 92.019% 3(i).Acquiring foreign securities Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.129% Jamestown Balanced Fund 93.240% Jamestown Equity Fund 80.380% 3(j).Eliminate outdated fundamental investment limitations not required by law Alabama Tax Free Bond Fund 91.377% Davenport Equity Opportunities Fund 97.195% Government Street Equity Fund 87.109% Government Street Mid-Cap Fund 96.129% Jamestown Balanced Fund 93.218% Jamestown Equity Fund 80.379% Jamestown Tax Exempt Virginia Fund 92.728%
